UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1633



JEAN MARC NKEN,

                  Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-223-548)


Submitted:   March 31, 2008                   Decided:   April 9, 2008


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Michelle G. Latour, Assistant Director, Michele
Y. F. Sarko, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jean   Marc   Nken,   a   native   and   citizen   of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen his immigration

proceedings.

           We have reviewed the record and conclude the Board did

not abuse its discretion in denying the motion as numerically

barred. 8 U.S.C.A. § 1229a(c)(7)(A), (C) (West 2005 & Supp. 2007);

8 C.F.R. § 1003.2(c)(2) (2007), invalidated on other grounds,

William v. Gonzales, 499 F.3d 329, 334 (4th Cir. 2007).            We further

find that we lack jurisdiction to review Nken’s claim that the

Board should have exercised its sua sponte power to reopen his

proceedings.    See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006)

(collecting cases).      Accordingly, we deny the petition for review.

We   dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     - 2 -